Pottle, J.
There was no abuse of discretion in overruling the motion for a continuance, it not appearing that the absent witness whose testimony was desired was with the accused at the time the sale of intoxicating liquor took place. According to the showing made, the witness would have testified, at most, that he was only with the accused a part of the day, and that no sale took place 'in his presence. There were other witnesses in court who it was admitted would testify to the same facts as the absent witness. The guilt of the accused was clearly established, and the testimony introduced in his behalf was mainly negative in character and not inconsistent with guilt. Judgment affirmed.